El Juez Asociado Se. Fkjuekas,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que el recurso de revisión es extraordina-rio y solo procede en la forma rigurosa y taxativa, señalada por la ley.
Considerando: que en la parte dispositiva de la sentencia se ha resuelto con suma precisión y claridad la cuestión pro-puesta en la contestación, como excepción por defecto legal en el modo de proponer la demanda, puesto que se condena á la Administración á pagar una cantidad determinada, ó sea, mil novecientos cuarenta y cuatro pesos cuarenta y cua-tro centavos provinciales, equivalentes á mil ciento sesenta y seis dollars sesenta y seis centavos por saldo de la subven-ción reclamada, y aún va más allá, disponiéndose que de esa cantidad pueden deducirse todos los pagos hechos con poste-rioridad al presupuesto de 1897 á 98.
Considerando: que, así las cosas, es indiscutible que se han resuelto todas las cuestiones planteadas en la demanda y en la contestación, y no puede por consiguiente prosperar el ré-curso establecido, porque en el fallo se ha cumplido con lo dispuesto en el artículo 79, número 1, de la Ley de lo Con-tencioio-Administrativo.
Fallamos: que debemos declarar y declaramos improce-dente el recurso de revisión interpuesto por el Acting Attorney General, en representación del Pueblo de Puerto Rico, contra la sentencia que se inserta, de 1? de Agosto del año anterior, pronunciada por la Corte de San Juan; comuníque-sele esta resolución, con devolución de los autos que remitió, para los efectos procedentes.
Jueces concurrentes; Sres. Presidente Quiñones y Asocia-dos Hernández, Sulzbacher y MacLeary.